Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed January 28, 2022. 

Amendments
           Applicant's response and amendments, filed January 28, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-5, 7-9, 11-15, and 17-21, amended Claims 1, 6, 10, 16, and 22, and added new claims, Claims 24-32.
	Claims 1, 6, 10, 16, and 22-32 are pending

Election/Restrictions
1. 	This application contains claims directed to the following patentably distinct species of alternative polynucleotides encoded by the DNA vaccine, as recited in amended Claims 1, 10, 22, 25-26, 28-29, and 31-32. The species are independent or distinct because each encoded vaccine is a structurally distinct and mutually exclusive structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 10, and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for SEQ ID NO:4 would not be co-extensive with a search for SEQ ID NO:6. Further, a reference rendering a fragment of SEQ ID NO:5 as anticipated or obvious over the prior art would not necessarily also render SSX2 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	 
	In a telephonic conversation with Applicant’s representative, Angeline Babel at 608-251-5000 on May 2, 2022, it was confirmed that Applicant has elected the alternative polynucleotide species encoded by the DNA vaccine to be (vii) SSX2, as recited in Claims 1, 10, 22, 26, 29, and 32. 
Claims 1, 6, 10, 16, and 22-32 are pending. 
Claims 25, 28 and 31 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 6, 10, 16, 22-24, 26-27, 29-30, and 32 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/432,999 filed December 12, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
2. 	Claims 1, 10, and 22 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
Claims 1, 10, and 22 recite a plurality of ‘whereby’ and ‘wherein’ clauses, each of which should be separated by line indentation.
Claims 1, 10, and 22, recite a plurality of DNA vaccine polynucleotides “selected from”…(i-viii), each of which should be separated by line indentation
	Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 24, 27, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 10, and 22 are directed to methods of downregulating PD-1 expression on tumor-specific CD8+ T cells in a subject. 
Claims 24, 27, and 30 recite wherein the method(s) comprise the step of detecting PD-1 express at least 72 hours after administration of the TLR1/2 agonist(s) and DNA vaccine of the independent claims, respectively. 
With respect to Step 1, the claims are directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is direct to ‘detecting PD-1 expression…’, whereby the step of detecting is recited at a high level of generality and is an abstract idea or mental thought performed by the artisan, and thus directed to a judicial exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. Rather, the step of detecting PD-1 expression level 72 hours after administration of the pharmaceutical agents is considered merely extra-solution activity within the medical diagnostic and/or research field of use. Thus, the claims do not integrate the step of ‘detecting’ into a practical application, as the levels of PD-1 are already downregulated in tumor-specific CD8+ T cells by at least 24 hours after administration per the required action-taking steps of the independent claims. The claims do not recite additional elements, e.g., to effect a particular treatment for otherwise modify the method(s) of the independent claims (Step 2A, prong two: NO).
With respect to Step 2B, the inventive concept is the downregulation of PD-1 in CD8+ tumor-specific T cells per the combination of administered DNA vaccine and one or more TLR1/2 agonists, whereby the artisan thus performs the step of detecting PD-1 expression levels at least 72 hours after administering to the subject an amount of said DNA vaccine and one or more TLR1/2 agonists. Thus, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself. The step of detecting PD-1 expression is recited at a high level of generality, and merely links the use of the judicial exception to a particular technological field of use (Step 2B: NO).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	The prior rejection of Claim(s) 1, 6, 10, 16, and 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendments to Claims 1, 10, and 22 to recite “at least 24 hours”, which the Examiner finds persuasive. Figure 12A speaks to the PD-1 expression levels upon antigen stimulation and exposure to TLR1/2 agonist Pam3CSK4 after 24, 48, 72, and 96 hours. 

5. 	Claims 1, 6, 10, 16, 22-24, 26-27, 29-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, and 22 recite the phrase “when detected at least 24 hours after administration”. Such renders the claims indefinite because the phrase “when detected” is exemplary language. However, the claims do not actually recite a requirement of the method to perform the action-taking step of detecting PD-1 expression 24 hours after administration. 
See, for example, Claims 24, 27, and 30 that do positively recite the action-taking step of detecting PD-1 expression at least 72 hours after administration. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 
Appropriate correction is required. 

6. 	Claim(s) 1, 6, 10, 16, 22-24, 26-27, 29-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1, 10, and 22 recite methods comprising the step of administering to a subject a combination of a genus of TLR1/2 agonists [structure(s)], each at their own respective concentrations, such that, as a whole, and in combination with, an undisclosed concentration of the DNA vaccine [structure], are able to necessarily and predictably achieve the functional properties of: 
downregulating PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower than the first level on the activated tumor-specific CD8+ T cells when detected at least 24 hours after administration; 
wherein a majority of the tumor-specific CD8+ T cells express PD-1 at a second level that is from at least 30% lower to undetectable as compared to the first level (Claim 22); and 
elicit tumor-specific CD8+ T cell anti-tumor responses in the subject. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
 
The claims denote that not all of the structure(s) of the independent claims, to wit, the dosage(s) of the anti-prostate cancer DNA vaccine and/or the dosage(s) of the TLR1/2 agonist(s) and/or the structure of the TLR1/2 agonist(s) is/are able to achieve the functional property(ies) recited in the independent claim(s), to wit, downregulate PD-1 expression on tumor-specific CD8+ T cells to a lower or undetectable level when detected at least 24 hours after administration; nor 
at a second level that is from at least 30% lower to undetectable as compared to the first level (Claim 22); nor 
elicit tumor-specific CD8+ T cell anti-tumor responses in the subject. 

The limitation(s) “downregulate PD-1 expression on tumor-specific CD8+ T cells when detected at least 24 hours after administration”, for example, merely states a functional characteristic without providing any indication about how the functional characteristic is provided. 
The claims are broad for reasonably encompassing a genus of structurally diverse prostate cancer DNA vaccines, each at their corresponding broadly disclosed ranges of dosage concentration. 
The claims are broad for reasonably encompassing an enormous genus of structurally diverse TLR1/2 agonists [0056], each at their corresponding broadly disclosed ranges of dosage concentration. While it is clear that Pam3CSK4 is to be administered, the limitation “at least one TLR1/2 agonist’ encompasses the presence of TLR1/2 agonists in addition to PAam3CSK4. 
While it is clear that the DNA vaccine and Pam3CSK4 are to be administered to the subject, the claims do not recite the dosage of the DNA vaccine to be administered, do not recite concentration of the Pam3CSK4 to be administered, nor recite the identity(ies) of and/or corresponding concentration(s) of the additional TLR1/2 agonist(s) such that, the pharmaceutical combination as a whole necessarily and predictably achieves the functional properties of downregulating the PD-1 expression level on tumor-specific CD8+ T cells to a level lower than or undetectable than a first level of activated CD8+ T cells when detected 24 hours after administration and that the tumor-specific CD8+ T cells elicit an anti-tumor response when detected 24 hours after administration. 
The claims fail to recite the dosage of the DNA vaccine in combination with the dosage of the Pam3CSK4 in combination with the dosage(s) of the additional TLR1/2 agonist(s), respectively, such that the combination of pharmaceuticals necessarily and predictably achieves the recited functional property of “downregulate PD-1 expression on tumor-specific CD8+ T cells when detected at least 24 hours after administration”.
The specification discloses in the working example administration of a plasmid encoding an antigen (model system for immunological response by CD8+ T cells) [00126]. However, the specification fails to disclose the dosage of said ‘DNA vaccine’ plasmid. The working example discloses co-injecting, along with the DNA vaccine plasmid, the specific concentration of 20µg of the specific TLR1/2 agonist Pam3CSK4 [0126]. 

Rekoske et al (Cancer Immunol. Res. 3(8): 946-955, available online June 3, 2015; of record in IDS) is considered relevant prior art for having taught a method for treating prostate cancer in a subject, the method comprising the steps of: 
i) selecting a subject having a PD-L1-expressing prostate tumor (mice hosts bearing PD-L1-expressing tumors expressing prostate tumor antigen SSX2), whereby said tumors naturally express PD-L1 (Figure 2); and 
ii) administering an anti-prostate tumor DNA vaccine in an effective amount to thereby elicit a tumor-specific CD8+ T cell anti-tumor response (pg 948, col. 1, Results). 
Rekoske et al taught that the antigen-specific CD8+ T cells express higher levels of PD-1 in subjects that received the SSX-2 DNA vaccine (pg 949, col. 1), which is opposite of the effect presently claimed. 
Rekoske et al do not teach the step of administering a TLR1/2 agonist. Rather, Rekoske et al taught administering an agent that blocks the PD-1/PD-L1 ligation, e.g. PD-1 antibody, in combination with administration of the anti-prostate tumor DNA vaccine elicited an effective antitumor response, whereby complete tumor eradication was achieved via the combination therapy, evidencing that the combination therapy is more effective than DNA vaccination alone (pgs 950-951, joining ¶). 
Ren et al (J. Translational Med. 2:29, 2004, 10 pages; of record) taught a method of treating prostate cancer in a subject, the method comprising the step of administering to the subject an anti-prostate cancer DNA vaccine in combination with a TLR agonist. While Ren et al taught that the use of the TLR9 agonist, to wit, CpG oligonucleotides, in combination with the anti-prostate cancer DNA vaccine achieved a superior anti-tumor response than the anti-prostate cancer DNA vaccine alone (Figure 6), Ren et al do not teach a downregulation in the expression of PD-1 in the tumor-specific CD8+ T cells to a lower or undetectable level in response to the TLR agonist.
Overstreet et al (Eur. J. Immunol. 40: 124-133, 2010; of record) taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step (pg 127, col. 2-pg 128), whereby “[P]re-treatment with CpG resulted in enhanced survival of the peptide-stimulated T cells.” Overstreet et al taught that antigen-stimulated CD8+ T cells that were not exposed to TLR agonist expressed PD-1 at greatly increased levels; whereas, treatment with TLR agonist 2 days prior to antigen stimulation resulted in a gradual down-regulation of PD-1 expression on the activated T cells, e.g. Days 4-6, but not less than the non-immunized condition (pg 128, col. 1; Figure 4). Overstreet et al do not teach what level, if any, of PD-1 expression is downregulated when detected at least 24 hours after TLR1/2 agonist administration. 
Hernandez-Ruiz et al (PLoS 4(11): e871, 11 pages, 2010; of record) taught a method of downregulating PD-1 expression on antigen-specific CD8+ T cells, the method comprising the step of exposing said CD8+ T cells to a TLR1/2 agonist, to wit, Pam3CSK4 (pg 3, col. 2, TLR2 ligands), whereby said TLR1/2 agonist reduces PD-1 expression, a phenomenon previously described with the CpG TLR9 ligand (pg 2, col. 2) and restores immune effector function to the CD8+ T cells. However, Hernandez-Ruiz et al do not teach what level, if any, of PD-1 expression is downregulated or undetectable when detected at least 24 hours after TLR1/2 agonist administration. 
Liu et al (J. Immunol. 191: 6178-6190, 2013; of record) taught that cross-presentation of antigen to CD8+ T cells by antigen producing cells, e.g. liver sinusoidal endothelial cells (LSECs), can induce antigen-specific immune tolerance (pg 6178, col.2). However, stimulation of antigen producing cells with a TLR1/2 agonist, to wit, Pam3CSK4 (Abstract) elicits an activated antigen-specific CD8+ T cell immune response (Abstract) which is mediated by IL-12 (Figure 3 legend; pg 6183, col. 1; pg 6185, col. 1; Figure 9b). However, Liu et al do not teach what level, if any, of PD-1 expression is downregulated to a lower or undetectable level when detected at least 24 hours after TLR1/2 agonist administration. 
Gerner et al (J. Immunol. 191: 1011-1015, 2013; of record in IDS) taught that IL-12- stimulation results in decreased levels of PD-1 on CD8+ T cells (Introduction, pg 1011, col. 2), such that IL-12-stimulated CD8+ T cells were significantly more effective in controlling tumor in an adoptive immunotherapy model, and become less susceptible to exhaustion in the face of sustained tumor antigen (Abstract). Furthermore, the IL-12-driven PD-1low phenotype dominates when both IL-12 and interferon type I cytokines are both present, obviating any need to eliminate type I IFN signaling during the generation of the effectors (pg 1015, col 1, conclusory sentence). However, Gerner et al do not teach administration of a TLR1/2 agonist, nor what level, if any, of PD-1 expression is downregulated to a lower or undetectable level when detected at least 24 hours after TLR1/2 agonist administration.
Jayakumar et al (PLoS 5(6): e1204, June 2011, 11 pages; of record in IDS) taught the administration of a TLR1/2 agonist, e.g. Pam3CSK4 (pg 3, col. 2, Results), in combination with a DNA vaccine, thereby enhancing a CD8+ T cell immune responses to the antigen (Abstract). Jayakumar et al taught that CD8 depletion reversed protection in vaccinated subjects, and that TLR1/2 modulation may be useful in vaccines where CD8 T cells responses are critical (Abstract). Vaccination in the absence of the TLR1/2 agonist did not elicit immune protection, thereby implicating a strategic role for the TLR1/2 agonist in achieving an effective immune response (pg 2, col. 1). Jayakumar et al taught that TLR1/2 ligation promotes expansion of CD8+ T cell memory populations (pg 4, col. 1). However, Jayakumar et al do not teach what level, if any, of PD-1 expression is downregulated to a lower or undetectable level when detected at least 24 hours after TLR1/2 agonist administration.
Thomsen et al (U.S. 2004/0076633) disclosed administering the TLR agonist (imiquimod is a TLR7 agonist) before, substantially simultaneously, or after the DNA vaccine, to wit, between about 14 days prior to and about 14 days after administration of the DNA vaccine [0130], whereby “substantially simultaneously” means within a few hours either side of DNA vaccine administration [0130], and “[B]efore and/or immediately following each immunization [TLR agonist] is administered [0172]. Thomsen et al disclosed a working example of administering the TLR agonist “immediately following [DNA] vaccination” [0152], a working example of “[TLR agonist] was co-administered” with DNA vaccine [0189]. However, Thomsen et al do not disclose administration of a TLR1/2 agonist, nor what level, if any, of PD-1 expression is downregulated to a lower or undetectable level when detected at least 24 hours after TLR1/2 agonist administration.
Chuang et al (J. Biomed. Sci. 17:32, 9 pages, 2010; of record in IDS) taught a vaccination schedule comprising the step of administering the TLR agonist (imiquimod is a TLR7 agonist) prior to administering the DNA vaccine (pg 3, col. 1), to wit, 
D01: tumor implantation
D06: TLR agonist
D08: TLR agonist
D09: DNA vaccine
D10: TLR agonist
D12: TLR agonist
D13: DNA vaccine
D14: TLR agonist
D16: TLR agonist
D17: DNA vaccine. 
Whereupon the TLR agonist leads to an enhancement in the DNA vaccine antigen-specific CD8+ T cell immune response, significantly improved antitumor effects and prolonged survival in treated subjects. The current study has significant implications for future clinical translation (Abstract-Results). However, Chuang et al do not teach administration of a TLR1/2 agonist, nor what level, if any, of PD-1 expression is downregulated to a lower or undetectable level when detected at least 24 hours after TLR1/2 agonist administration.

The McNeel Declaration under 37 CFR 1.132 filed August 19, 2021 has been considered.
	McNeel declares that the data provided in Exhibit A demonstrate that only when TLR agonist was in contact with the cells before activation with the peptide vaccine, was the TLR agonist able to down-regulate the PD-1 on the surface of the cells, as detected 72 hours after stimulation. 
	Such is not persuasive because the Exhibit A is not data provided in the originally filed disclosure, nor instant application. Furthermore, Exhibit A is directed to in vitro cell culture using a specific TLR1/2 agonist, to wit, Pam3CSK4, at a single concentration; whereas, instant claims are directed to an enormous genus of TLR1/2 agonists, each at their own, undisclosed, corresponding working concentration(s). Furthermore, Exhibit A evidences that the TLR1/2 agonist is to be administered before the vaccine in order to achieve the functional property of downregulating PD-1 expression levels; whereas, instant claims reasonably encompass embodiments whereby the TLR1/2 agonist is administered substantially at the same time as the DNA vaccine, as well as some time after the DNA vaccine is administered. 
	McNeel declares that stimulation of the T cells by vaccine must be performed at the same time, or subsequently to, the treatment with TLR1/2 agonist. However, no evidentiary data is provided for “at the same time” as compared to one hour after peptide activation experimental condition. Furthermore, the specification discloses “substantially at the same time”, yet does not define what unit of time, or increment thereof, falls within and/or is excluded by “substantially at the same time”. Does 45 minutes after peptide activation fall within “substantially at the same time”? 30 minutes? 20 minutes? 15 minutes?
McNeel declares that it is recognized that there are fluctuations in the expression level of PD-1 on T cells during an immune response, and the precise mechanisms that direct PD-1 expression are unclear.

The specification fails to disclose a first TLR1/2 agonist that is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, as opposed to a second TLR1/2 agonist that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose what modification(s) to a first TLR1/2 agonist that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration transforms said first TLR1/2 agonist into one that is now able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose a first TLR1/2 agonist dosage that is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, as opposed to a second TLR1/2 agonist dosage that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose a first Pam3CSK4 dosage that, in combination with a broad genus of TLR1/2 agonists, and their corresponding dosages, respectively, is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, as opposed to a second Pam3CSK4 dosage that, in combination with a broad genus of TLR1/2 agonists, and their corresponding dosages, respectively, that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose a first Pam3CSK4 dosage that, in combination with a broad genus of TLR1/2 agonists, and their corresponding dosages, respectively, is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower than the first level on the activated tumor-specific CD8+ T cell when detected at least 12 hours, as opposed to 24 hours, as opposed to 36 hours, as opposed to 48 hours, as opposed to 60 hours, as opposed to 72 hours, etc…, after administration.
The specification fails to disclose a first Pam3CSK4 dosage that, in combination with a broad genus of TLR1/2 agonists, and their corresponding dosages, respectively, and in combination with a DNA vaccine dosage is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, as opposed to a second Pam3CSK4 dosage that, in combination with a broad genus of TLR1/2 agonists, and their corresponding dosages, respectively, respectively, and in combination with a DNA vaccine dosage that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose a first Pam3CSK4 dosage that, in combination with a broad genus of TLR1/2 agonists, and their corresponding dosages, respectively, respectively, and in combination with a DNA vaccine dosage is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower than the first level on the activated tumor-specific CD8+ T cell when detected at least 12 hours, as opposed to 24 hours, as opposed to 36 hours, as opposed to 48 hours, as opposed to 60 hours, as opposed to 72 hours, etc…, after administration.
The specification fails to disclose a first TLR1/2 agonist dosage that, in combination with the other pharmaceuticals, and their respective dosages, is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, but is not able to do so 12 hours, 18 hours, or 20 hours after administration. 
The specification fails to disclose a first TLR1/2 agonist dosage that, in combination with the other pharmaceuticals, and their respective dosages, is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 12 hours, as opposed to 24 hours, as opposed to 36 hours, as opposed to 48 hours, as opposed to 60 hours, and/or as opposed to 72 hours after administration.
The specification fails to disclose what modification(s) to a first TLR1/2 agonist dosage that, in combination with the other pharmaceuticals, and their respective dosages, is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration transforms said first TLR1/2 agonist dosage into one that, in combination with the other pharmaceuticals, and their respective dosages, is now able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose a first administration regimen and/or dosage of a first DNA vaccine in combination with a first TLR1/2 agonist that is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, as opposed to a second administration regimen and/or dosage of a first DNA vaccine in combination with a first TLR1/2 agonist that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.
The specification fails to disclose a first administration regimen and/or dosage of a first DNA vaccine in combination with a first TLR1/2 agonist that is able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 12 hours, as opposed to 24 hours, as opposed to 36 hours, as opposed to 48 hours, as opposed to 60 hours, and/or as opposed to 72 hours after administration.
The specification fails to disclose what modification(s) to a first administration regimen and/or dosage of a first DNA vaccine in combination with a first TLR1/2 agonist that is not able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration transforms said first administration regimen and/or dosage of a first DNA vaccine in combination with a first TLR1/2 agonist into one that is now able to downregulate PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower, more specifically, at least 30% lower (Claim 22), than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of TLR1/2 agonists, each at their corresponding working concentration(s), whereby the combination of TLR1/2 agonists dosages and DNA vaccine dosage upon administration to the subject will necessarily and predictably achieve downregulation of PD-1 expression on tumor-specific CD8+ T cells to a level that is undetectable or lower than the first level on the activated tumor-specific CD8+ T cell when detected at least 24 hours after administration, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Response to Arguments
Applicant argues that the amendments to the independent claims to recite the TLR1/2 agonist is Pam3CSK and the DNA vaccine renders the prior rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. Amended recitation of the PAM3CSK does nothing as the independent claims continue to lack adequate written description for the working concentration(s) of the TLR1/2 agonist(s), individually and in combination, respectively, and in combination with the working concentration/dosage of the DNA vaccine so as to necessarily and predictably achieve the recited functional properties. 

Citation of Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al (J. Immunol. 186: 1963-1969, 2011) is considered relevant prior art for having taught that administration of TLR1/2 agonist to a tumor-bearing subject led to a dose-dependent tumor regression and a long-lasting protective response against tumor rechallenge (syn. a step of administering tumor antigen immunogenic agent after a step of administering TLR1/2 agonists; Figure 5B, legend, “These BLP[TLR1/2 agonist]-cured [tumor] mice that were tumor free for 100d were rechallenged with the same number of tumor”). Zhang et al taught the TLR1/2 agonists may have a general tumor therapeutic property involving downregulation of Treg cells and upregulation of Cytotoxic T Lymphocyte (CTL) function, and this property may play an important role in the development of novel antitumor strategies (Abstract). 

Krumbiegel et al (Human Immunol. 68: 813-822, 2007) is considered relevant prior art for having taught/disclosed a method of increasing a cell-mediated immune response, the method comprising the step of administering a TLR7 agonist (resiquimod or single-stranded RNA) in combination with a TLR1/2 agonist (LPS, lipopolysaccharide) (Figures 2-3), whereby the combination of the TLR7 agonist with the TLR1/2 agonist achieve a synergistically greater response in cytokine production than either agonist alone (Figure 4). 
The instant specification discloses that the breadth of the instantly claimed TLR1/2 agonists includes lipopolysaccharides (LPS) [0056].

	Ahmadzadeh et al (Blood 114(8): 1537-1544, 2009) is considered relevant prior art for having taught that tumor antigen-specific CD8+ T cells infiltrating the tumor express high levels of PD-1 and are functionally impaired (Title). PD-1 expression on tumor-infiltrating lymphocytes (TILs) correlates with an exhausted phenotype and an impaired effector function, and suggests that the induction of PD-1 on TIL undermines their ability to mount an effective antitumor immune response, as compared to PD-1-negative T cells (pg 1542, col. 1; pg 1543, col. 2). 

Rekoske et al (J. ImmunTherapy of Cancer 1(Suppl 1): P233; 2013; abstract only; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught that administration of an anti-prostate cancer DNA vaccine resulted in tumor antigen-specific CD8+ T cells expressing higher levels of PD-1, and that the tumors expressed higher levels of PD-L1 following immunization, indicating that the PD-1/PD-L1 axis serves as a dominant compensatory mechanism of resistance to the anti-tumor DNA vaccine approach. Rekoske et al suggest that optimal next-generation DNA vaccines will likely need to be designed in such a way to either avoid or block the PD-1 regulatory pathway in order to increase their anti-tumor efficacy. 

Conclusion
8. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633